DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a non-final office action in response to applicant's arguments and remarks filed on 07/23/2021.
Status of Rejections
The objections to the drawings, specification and claims are withdrawn in view of applicant’s amendments.
All other previous rejections are withdrawn in view of applicant’s arguments.
New grounds of rejection are presented herein.
Claims 1-25 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-13, 20 and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (U.S. 2018/0274114), hereinafter Ono.
Regarding claim 1, Ono discloses a membrane electrode assembly (MEA) (see e.g. Fig. 2, membrane separator 30 between anode part 10 and cathode part 20; Paragraph 0023, lines 3-5) comprising a cathode catalyst layer (see e.g. Fig. 2, reduction catalyst layer 23b; Paragraph 0037, lines 1-3) comprising a carbon oxide reduction catalyst that selectively promotes production of a product selected from a hydrocarbon, a carboxylic acid, or an alcohol (see e.g. Paragraph 0034, lines 1-3, and Paragraph 0035, lines 3-8; the catalyst reduces carbon dioxide into hydrocarbons such as methane, carboxylic acids such as formic acid, or alcohols such as methanol); an anode catalyst layer comprising a catalyst that promotes oxidation of water (see e.g. Fig. 2, anode 11 comprises a water oxidation catalyst on a substrate; Paragraph 0025, lines 1-2, and Paragraph 0026, lines 1-2); and a polymer electrolyte membrane (PEM) layer disposed between, and in contact with, the cathode catalyst layer and the anode catalyst layer (see e.g. Fig. 1, separator 30 formed of an ion exchange membrane between anode 11 which includes the oxidation catalyst and reduction catalyst layer 23b; Paragraph 0071, lines 1-4), wherein the cathode catalyst layer is characterized by a catalyst loading of 0.2 mg/cm2 (see e.g. Paragraph 0097, lines 5-10).
2 (see e.g. Paragraph 0097, lines 5-10), falling within the claimed ranges of both claims.
Regarding claim 5, Ono discloses the carbon oxide reduction catalyst comprising a transition metal (see e.g. Paragraph 0034, lines 10-13, the catalyst comprises transition metals such as gold, aluminum, copper, silver, platinum, palladium, or nickel).
Regarding claim 6, Ono discloses the carbon oxide reduction catalyst comprising copper (see e.g. Paragraph 0034, lines 10-13).
Regarding claim 7, Ono discloses the copper being pure copper (see e.g. Paragraph 0034, lines 10-13, the copper is metallic copper).
Regarding claim 8, Ono discloses the copper being in a mixture of nanoparticles (see e.g. Paragraph 0034, line 20, and Paragraph 0036, lines 8-11, the catalyst may be formed of particles less than 100 nm, i.e. nanoparticles, and may be a mixture of the suitable catalyst materials), the mixture comprising copper nanoparticles and further nanoparticles comprising one or more of silver gold and nickel (see e.g. Paragraph 0034, lines 10-13). 
Regarding claim 9, Ono discloses the copper being a copper alloy (see e.g. Paragraph 0034, lines 10-13, the metal catalyst can be an alloy containing the metal such as copper).
Regarding claim 10, Ono discloses salt ions from a salt solution that contacts the MEA (see e.g. Paragraph 0060, lines 4-13, and Paragraph 0061, lines 1-3), wherein the salt solution has a concentration of 1 M (see e.g. Paragraph 0106, lines 1-3).

Regarding claim 12, Ono discloses the product being methane (see e.g. Paragraph 0035, lines 3-5) and the salt ions being sodium ions (see e.g. Paragraph 0060, lines 7-10).
Regarding claim 13, Ono discloses the product having two or more carbon atoms (see e.g. Paragraph 0035, lines 6-7, products such as ethane, ethylene, ethanol or ethylene glycol) and the salt ions comprising potassium ions (see e.g. Paragraph 0060, lines 7-10).
Regarding claim 20, Ono discloses the MEA being an anion-exchange membrane-only MEA (see e.g. Paragraph 0079, lines 13-14).
Regarding claim 22, Ono discloses the carbon oxide reduction catalyst being supported on a support structure (see e.g. Fig. 2, porous conductive layer 23a; Paragraph 0037, lines 1-4).
Regarding claim 23, Ono discloses the support structure comprising carbon (see e.g. Paragraph 0038, lines 11-13).
Regarding claim 24, Ono discloses the carbon oxide reduction catalyst being in the form of metal particles (see e.g. Paragraph 0036, lines 8-11).
Regarding claim 25, Ono discloses the carbon oxide reduction catalyst being in the form of metal nanoparticles (see e.g. Paragraph 0036, lines 8-11).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Hori et al. (U.S. Patent No. 7,883,817), hereinafter Hori.
Regarding claim 4, Ono teaches all the elements of the MEA of claim 1 as stated above. Ono does not teach the catalyst loading being less than 0.15 mg/cm2, instead only teaching a specific value of 0.2 mg/cm2 (see e.g. Paragraph 0097, lines 5-10).
Hori teaches a fuel cell membrane electrode assembly (see e.g. Abstract) comprising catalyst layers with an amount of electrode catalyst of 0.1 to 2.0 mg/cm2 (see e.g. Col. 6, lines 46-48), overlapping the claimed range of the present invention. This catalyst loading range contributes to the reliable production of the membrane electrode assembly to have excellent durability and decreased degradation of its initial characteristics even after repeated startup and shutdown (see e.g. Col. 5, lines 24-31 and 51-60). Ono further teaches the desire for reduction of cost by reducing the scale of materials used in the electrodes (see e.g. Ono Paragraph 0041, lines 6-12), as well as the MEA being formed similar to a polymer electric fuel cell and therefore facing similar problems (see e.g. Ono Paragraph 0004, lines 8-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEA of Ono to comprise a catalyst loading as low as 0.1 mg/cm2 as taught by Hori as a lower limit which improves the durability and degradation resistance of the MEA, while using minimal catalyst to achieve cost reduction.

Hori teaches a membrane electrode assembly (see e.g. Abstract) comprising a polymer electrolyte membrane with a thickness of between 20 and 50 microns (see e.g. Col. 6, lines 43-46). This membrane thickness contributes to the reliable production of the membrane electrode assembly to have excellent durability and decreased degradation of its initial characteristics even after repeated startup and shutdown (see e.g. Col. 5, lines 24-31 and 51-60).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEA of Ono to have the polymer electrolyte membrane thickness taught by Hori in order to improve the durability and degradation resistance of the MEA.
Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Patru et al. (U.S. 2020/0308718), hereinafter Patru; claim evidenced by FuelCellStore (Nafion XL Product Bulletin).
Regarding claim 14, Ono teaches all the elements of the MEA of claim 1 as stated above. Ono does not teach the MEA being bipolar, having at least one layer of a cation conducting polymer, and at least one layer of an anion conducting polymer, but does teach the membrane being one of a cation exchange membrane or an anion exchange membrane (see e.g. Paragraph 0079, lines 11-14).

Patru teaches a membrane electrode assembly for CO2 reduction (see e.g. Abstract) which is bipolar, comprising a film of anion exchange ionomer (see e.g. Paragraph 0049) and a cation exchange membrane (see e.g. Paragraph 0050). The combination of the two prevents increased hydrogen evolution, which deteriorates the CO2RR Faradaic efficiency, and avoids parasitic pumping of CO2 from the cathode to the anode side (see e.g. Paragraph 0052, line 8-Paragraph 0053, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEA of Ono to be bipolar, comprising an anion exchange film and cation exchange membrane, as taught by Patru in order to decrease hydrogen evolution, thereby increasing the CO2RR Faradaic efficiency, and avoid parasitic CO2 pumping.
Regarding claim 15, Ono teaches all the elements of the MEA of claim 1 as stated above. Ono further teaches the PEM comprising a polymer electrolyte layer (see e.g. Paragraph 0071, lines 1-4), but does not teach it further comprising a cathode buffer layer.
Patru teaches a membrane electrode assembly for CO2 reduction (see e.g. Abstract), comprising a film of anion exchange ionomer formed adjacent a cathode catalyst layer (see e.g. Paragraph 0049), i.e. a cathode buffer layer, and a cation exchange membrane (see e.g. Paragraph 0050). This anion exchange film prevents increased hydrogen evolution, which would deteriorate the CO2RR Faradaic efficiency (see e.g. Paragraph 0052, lines 8-15). Ono similarly teaches the membrane comprising a cation exchange membrane (see e.g. Ono Paragraph 0079, lines 11-13).
2RR Faradaic efficiency.
Regarding claim 16, Ono in view of Patru teaches the polymer electrolyte layer comprising a cation conducting polymer (see e.g. Patru Paragraph 0050; and see e.g. Ono Paragraph 0079, lines 11-13) and the cathode buffer layer comprising an anion conducting polymer (see e.g. Patru Paragraph 0049).
Regarding claim 17, Ono in view of Patru teaches the cation exchange membrane polymer electrolyte layer being “Nafion® XL 100” (see e.g. Patru Paragraph 0055, lines 1-3), which is 27.5 µm thick (as evidenced by FuelCellStore Nafion XL Product Bulletin, see e.g. Page 4), falling within the claimed range of the present invention.
Regarding claim 18, Ono in view of Patru teaches the ratio of the thickness of the polymer electrolyte layer (“cationic polymer layer”) to the thickness of the cathode buffer layer being 9:1 (the anion layer is 10% the thickness of the cationic layer; see e.g. Paragraph 0024).
Regarding claim 19, Ono in view of Patru teaches the anion conducting polymer cathode buffer layer being 2.75 µm thick (the anion layer is 10% the thickness of the cationic layer, as stated above with respect to claim 18, which is 27.5 µm thick, as stated above with respect to claim 17).
Response to Arguments
Applicant’s arguments, see pages 18-20, filed 07/23/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 over Patru in view of Nakanishi, regarding the cathode catalyst loading, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ono.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795